IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE


WILLIAM D. FARRAH,
                                AT NASHVILLE

                                             )
                                                                  FILED
                                             )   C.C.A. NO. 01C01-9712-CC-00573
                                                                 March 17, 1998
       Appellant,                            )
                                             )   BEDFORD COUNTY
                                                                 Cecil W. Crowson
VS.                                          )   (No. 14081 Below)
                                                               Appellate Court Clerk
                                             )   The Hon. William Charles Lee
STATE OF TENNESSEE,                          )
                                             )   (Denial of Motion to Reduce Sentence)
       Appellee.                             )   AFFIRMED PURSUANT TO RULE 20


                                        ORDER

              This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. Based on our review, we affirm the judgment of the trial court

pursuant to Rule 20.



              On March 17, 1997, the appellant pled guilty to burglary and theft. That same

date, the appellant was sentenced to concurrent sentences of two years, one month, and

one year, six months, respectively. On August 7, 1997, the appellant filed a Motion for the

Reduction and/or Modification of Illegal Sentence Pursuant to Tenn. R. Crim. P. Rule

35(B). The motion indicates that it was submitted on July 30, 1997, and it was sent

certified mail on August 5, 1997.



              The trial court denied the motion on September 10, 1997, as untimely.

Subsequently, the appellant filed a motion to reconsider on September 29, 1997. This

motion was also denied by the trial court, who further ordered that “if the defendant’s

motion had been timely filed the court would have denied the defendant[’s] motion without

an evidentiary hearing since there has been no changes of circumstance since said

judgment.”



              Rule 35 of the Tennessee Rules of Criminal Procedure allows a trial court to

reduce a sentence for a defendant sentenced to the Tennessee Department of Correction,

but a motion to the court to reduce the sentence under Rule 35 must be filed within 120

days after the date the sentence is imposed. The Rule specifically provides that "[no]

extension shall be allowed on the time limitation.” and “[n]o other actions shall toll the

running of this time limitation.”
              The appellant was sentenced on March 17, 1997, therefore, a motion to

correct or reduce the sentence had to be filed by July 15, 1997. Thus, even if the Court

accepts that the appellant delivered his motion to the appropriate individual at the

correctional facility on July 30, 1997, see T.R.A.P. 20(a), the appellant's motion was not

timely. Accordingly, we find that the trial court held correctly that the motion under Rule

35 was not timely, and it is unnecessary for this Court to address the appellant’s other

issues.



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment of the trial court pursuant to Rule 20, Tennessee Court of Criminal Appeals Rules

is granted and the judgment of the trial court is affirmed. The appellant being indigent,

costs are taxed to the state.



              ENTER, this the ____ day of March, 1998.


                                          _____________________________
                                          THOMAS T. WOODALL, JUDGE

CONCUR:


_____________________________
DAVID H. WELLES, JUDGE


_____________________________
JERRY L. SMITH, JUDGE




                                            -2-